539 U.S. 957
South Florida Water Management Districtv.Miccosukee Tribe of Indians et al.
No. 02-626.
Supreme Court of United States.
June 27, 2003.

1
Appeal from the C. A. 11th Cir.


2
Motions of Pacific Legal Foundation, Lake Worth Drainage District et al., Florida Fruit and Vegetable Association et al., National Water Resources Association et al., and City of New York et al. for leave to file briefs as amici curiae granted. Certiorari granted limited to Question 1 presented by the petition. Reported below: 280 F. 3d 1364.